--------------------------------------------------------------------------------

Exhibit 10.3



COBANK


Loan No. 00031748S01
 
AMENDED AND RESTATED LETTER OF CREDIT PROMISSORY NOTE
 
THIS AMENDED AND RESTATED LETTER OF CREDIT PROMISSORY NOTE (this "Promissory
Note") to the Credit Agreement dated July 3, 2017 (such agreement, as may be
amended, hereinafter referred to as the "Credit Agreement"), is entered into as
of June 23, 2019  between FARM CREDIT SERVICES OF AMERICA, PCA, a
federally-chartered instrumentality of the United States ("Lender") and
LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability company (together with
its permitted successors and assigns, the "Borrower"). Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.

RECITALS
 
(A)            This Promissory Note amends, restates, replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Amended and Restated Letter of Credit Promissory Note
numbered 00031748T03-B, dated as of December 28, 2018, between Lender and the
Borrower.

SECTION 1.              LETTER OF CREDIT COMMITMENT. On the terms and conditions
set forth in the Credit Agreement and this Promissory Note, Lender agrees to
make loan(s) to the Borrower during the period set forth below in an aggregate
principal amount not to exceed $1,588,275.00 at any one time outstanding (the
"Commitment"). Within the limits of the Commitment, the Borrower may borrow,
repay and re-borrow.

SECTION 2.               PURPOSE. The purpose of the Commitment is to allow the
Borrower to open an irrevocable letter of credit ("Letter of Credit") for its
account.

SECTION 3.            TERM. The term of the Commitment will be from the date
hereof, up to and including May 1, 2021, or such later date as Agent may, in its
sole discretion, authorize in writing (the "Term Expiration Date").
Notwithstanding the foregoing, the Commitment will be renewed for an additional
year only if, on or before the Term Expiration Date, Agent provides to the
Borrower a written notice of renewal for an additional year (a "Renewal
Notice"). If on or before the Term Expiration Date, Lender grants a short-term
extension of the Commitment, the Commitment will be renewed for an additional
year only if Agent provides to the Borrower a Renewal Notice on or before such
extended expiration date. All annual renewals will be measured from, and
effective as of, the same day as the Term Expiration Date in any year.

SECTION 4.              LIMITS ON ADVANCES, AVAILABILITY, ETC. Letter of Credit
will be issued within a reasonable period of time after Agent's receipt of a
duly completed and executed copy of Agent's then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
Co-Trade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under the Letter of Credit issued hereunder will be deemed a loan under
the Commitment and will be repaid in accordance with this Promissory Note. The
Letter of Credit must be in form and content acceptable to Agent and must expire
no later than the maturity date of the Commitment.


1

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03-C
 
SECTION 5.               INTEREST. The Borrower agrees to pay interest on the
unpaid balance of the loan(s) in accordance with the following interest rate
option(s):

(A)            One-Month LIBOR Index Rate.  At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on Eurocurrency Liabilities
(as hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.750% (the "LIBOR Margin") above the higher of: (1) zero percent
(0.00%); or (2) the rate reported at 11:00 a.m. London time for the offering of
one (1)-month U.S. dollars deposits, by Bloomberg Information Services (or any
successor or substitute service providing rate quotations comparable to those
currently provided by such service, as determined by Agent from time to time,
for the purpose of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) on the first U.S. Banking Day (as
hereinafter defined) in each week, with such rate to change weekly on such day.
The rate will be reset automatically, without the necessity of notice being
provided to Agent, the Borrower, or any other party, on the first U.S. Banking
Day of each succeeding week, and each change in the rate will be applicable to
all balances subject to this option. Information about the then-current rate
will be made available upon telephonic request. For purposes hereof: (a) "U.S.
Banking Day" means a day on which Agent is open for business and banks are open
for business in New York, New York; (b) "Eurocurrency Liabilities" will have the
meaning as set forth in "FRB Regulation D"; and (c) "FRB Regulation D" means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.

Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Borrower ("Interest Payment
Date").

SECTION 6.               PROMISSORY NOTE. The Borrower promises to repay the
unpaid principal balance of the loans on the Term Expiration Date.

In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.

SECTION 7.               SECURITY. The Borrower's obligations hereunder and, to
the extent related hereto, under the Credit Agreement, will be secured as
provided in Section 2.4 of the Credit Agreement.


SECTION 8.               FEES.

(A)            Letter of Credit Fee(s): The Borrower agrees to pay to Agent any
fees, administrative expenses, and other customary charges that Agent may charge
or incur from time to time in connection with the issuance, maintenance,
amendment (if any), assignment or transfer (if any), negotiation, and
administration of the letter of credit. In addition, the Borrower agrees to pay
to Agent:

1. Issuance Fee. Upon the issuance of the letter of credit, an issuance fee
equal to $1,000.00.

2. Commission Fee. A commission fee equal to the LIBOR Margin multiplied by the
face amount of the letter of credit (computed on the basis of a year of 360 days
and actual days elapsed), which fee shall be payable quarterly in arrears on the
20th of each calendar quarter following issuance of the Letter of Credit, and on
the last day of the term of the Commitment.

SIGNATURE PAGE FOLLOWS


2

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03-C

SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
LINCOLNWAY ENERGY, LLC
 
 
By:
/s/ Michael A. Hollenberg
 

 
Name:
Michael A. Hollenberg
 

 
Title:
President/CEO


3

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T03-C


SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
FARM CREDIT SERVICES OF AMERICA, PCA
   
   
By:
/s/ Ron Brandt
   

   
Name:
Ron Brandt
   

   
Title:
Vice President
 





4

--------------------------------------------------------------------------------

